Citation Nr: 0110387	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  94-17 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved disability pension benefits, calculated in the 
amount of $18,902.00.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from August 1952 to 
September 1954.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1993 decision of the Committee on 
Waivers and Compromises that denied a waiver of recovery of 
an over payment of improved disability pension benefits, 
calculated in the amount of 18,902.00.  

The case was previously before the Board, but was remanded in 
January 1997 for additional development, namely an audit.  
The RO was requested to clarify the actual amounts of family 
income and unreimbursed medical expenses considered over the 
period of the overpayment.  In addition, the RO was expected 
to conduct an audit of the veteran's improved disability 
pension account over the years in question to determined both 
the actual amounts paid on a monthly basis as well as the 
actual amounts due on a monthly basis.  In particular, it was 
requested that these calculations reflect consideration of 
the difference between the appropriate maximum annual rate 
and the veteran's family income, reduced by allowable 
unreimbursed medical expenses.  

The RO did conduct an audit in March 2000 that shows that the 
RO calculated the countable annual income for the amount paid 
but did  not include the countable annual income or the 
unreimbursed medical expenses considered for the amounts due 
over the period from February 1989 through April 1993. The 
Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

In view of the forgoing, this case is remanded to the RO 
again for the following actions:

1.  The RO should clarify the actual 
amounts of family income and unreimbursed 
medical expenses considered over the 
period of the overpayment-i.e., February 
1989 to April 1993.  In addition, the RO 
should conduct an audit of the veteran's 
improved disability pension account over 
the years in question to determined both 
the actual amounts paid on a monthly 
basis as well as the actual amounts due 
on a monthly basis.  In particular, it is 
requested that these calculations should 
reflect consideration of the difference 
between the appropriate maximum annual 
rate and the veteran's family income, 
reduced by allowable unreimbursed medical 
expenses.  If for any reason the 
originating agency is not able to 
disclose certain requested information, 
the agency should state that and explain 
why.  

2.  The RO then should review the 
veteran's claim for a waiver of recovery 
of an overpayment in the amount of 
$18,902.00 in light of the additional 
development.  If the benefits sought on 
appeal are not granted, then the veteran 
and his representative should be provided 
with a supplemental statement of the 
case.  

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




